Motion Granted; Appeal Dismissed and Memorandum Opinion filed July 7,
2015.




                                       In The

                    Fourteenth Court of Appeals

                              NO. 14-15-00160-CV


 MISHA FERGUSON, INDIVIDUALLY, MISHA FERGUSON, AS MINOR
  OF N.D.K. AND MISHA FERGUSON, AS MINOR OF S.G.F., Appellant

                                        V.

                THE ENCLAVE AT COPPERFIELD, Appellee

             On Appeal from the County Civil Court at Law No. 3
                           Harris County, Texas
                      Trial Court Cause No. 1057001


                 MEMORANDUM                      OPINION

      This is an appeal from a judgment signed January 21, 2015. On June 26,
2015, appellant and appellee filed a joint motion to dismiss the appeal. See Tex. R.
App. P. 42.1. The motion is granted.

      Accordingly, the appeal is ordered dismissed.

                                                   PER CURIAM

Panel consists of Chief Justice Frost and Justices Christopher and Busby.